Citation Nr: 1733650	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Dianna Cannon, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 2008 to May 2011.  

This case comes before the Board of Veterans Appeals (Board) on appeal from October 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

This appeal was remanded by the Board in December 2015.  In addition to the two issues on appeal, the issue of entitlement to service connection for a back disorder as remanded.  Service connection was granted in an April 2016 rating decision.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial ratings or effective dates. Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes that remand is required for the issues on appeal.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board notes that in December 2015 it remanded the claims for service connection for a psychiatric disorder and insomnia to obtain a VA examination and opinion with regard to the etiology of any diagnosed psychiatric condition or insomnia.  The Board expressly requested that the examiner first consider whether any diagnosed psychiatric disorder other than personality disorder clearly and unmistakably preexisted service and if so, whether such disorder was clearly and unmistakably not aggravated during service.  The Board further asked the examiner to address the Veteran's contention that his depression symptoms began during basic training and became significantly worse after he separated from his wife around June 2009.  Regarding his insomnia, the Board requested the examiner to address whether the Veteran's current insomnia is a symptom of diagnosed psychiatric disorder, as opposed to a separate diagnosable disorder.  The examiner was asked to clarify such in light of the Veteran's in-service diagnosis of insomnia.  

A VA examination was provided in April 2016.  An examiner opined that the Veteran's depressive disorder was less likely than not caused by or a result of the Veteran's service.  Furthermore, the examiner found no evidence to suggest that the Veteran met the criteria for any additional psychiatric disorders.  The examiner further opined that the Veteran's depressive disorder did clearly and unmistakably exist prior to service with no evidence that the Veteran's disorder was aggravated during his active military service, noting that it was less likely than not.  See April 2016 VA Examination Report.  The examiner found that no new psychiatric disorder had arisen during military service.  Regarding his in-service diagnoses of major depression and adjustment disorder with depressed mood, the examiner found both diagnoses to be erroneous and noted that the Veteran was likely exhibiting symptoms of his persistent depressive disorder, which he found to have existed prior to service.  The examiner further found that the Veteran's reported sleep disturbances did not meet the criteria for diagnosis of an additional sleep disorder and that they are accounted for by the diagnosis of persistent depressive disorder.  

Regarding the Veteran's psychiatric disorder, the Board notes that the examiner failed to use the proper standard with regard to whether any diagnosed psychiatric disorder was aggravated during service.  The examiner opined that it was less likely as not that service aggravated the Veteran's psychiatric disorder, not whether the disorder was clearly and unmistakably not aggravated.  Furthermore, the examiner did not address the Veteran's contentions that his depression symptoms became worse during basic training and became significantly worse after he separated from his wife around June 2009, as she was instructed to do in the December 2015 remand.  Regarding the Veteran's insomnia, while the examiner found that the criterion did not exist to adequately diagnose the Veteran with a separate sleep disorder, she failed to address whether the Veteran's current sleep disturbances were related to his in service diagnosis of insomnia.  

In light thereof, and because there is insufficient medical evidence to decide the claims, a VA opinion should be obtained opining on such matters. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Once all available relevant medical records have been received, obtain an addendum opinion regarding the Veteran's psychiatric disorder and insomnia.  The entire claims file must be made available to and be reviewed by the examiner.  If a new examination is necessary, it should be provided.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion regarding whether the Veteran's persistent depressive disorder was clearly and unmistakably NOT aggravated during service.  

If the answer is no, then provide an opinion regarding whether it is at least as likely as not that the current persistent depressive disorder had onset in, or is otherwise related to, active service.  For purposes of this opinion, the examiner must presume that the depressive disorder did not pre-exist active service.

In providing these opinions, the examiner must address the Veteran's contention that his depression symptoms began during basic training and became significantly worse after he separated from his wife around June 2009.  See October 2015 Board Hearing Transcript pp. 3-8, June 2011 McKay-Dee Hospital Center psychiatric admission report (Veteran's reported in-service symptoms).  He began receiving VA mental health treatment in October 2012.  

Second, the examiner must address whether the Veteran's current sleep symptoms are related to the in-service diagnosis of insomnia.  If so, the examiner must again opine whether the sleep disturbances are a separate disability, or part and parcel of the persistent depressive disorder. See STRs from March 2010 family medicine clinic (assessment of insomnia); March 2010 psychiatric clinic (noting that the Veteran has a history of chronic sleep problems even when not depressed); December 2010 sleep clinic (Veteran counseled regarding diagnosis of insomnia).  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


